UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-7044 The Dreyfus Socially Responsible Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/2010 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS The Dreyfus Socially Responsible Growth Fund, Inc. March 31, 2010 (Unaudited) Common Stocks99.9% Shares Value ($) Consumer Discretionary10.4% Discovery Communications, Cl. C 41,300 a Gap Garmin 61,300 b Limited Brands 111,600 b McDonald's Priceline.com 17,525 a Staples TJX Weight Watchers International Consumer Staples13.9% Church & Dwight Costco Wholesale General Mills Hansen Natural 46,950 a Kimberly-Clark PepsiCo Procter & Gamble SYSCO Unilever (NY Shares) Energy5.8% Cenovus Energy EnCana ENSCO, ADR Nexen Noble SEACOR Holdings 26,850 a Talisman Energy Financial7.6% American Express Charles Schwab Chubb Discover Financial Services Goldman Sachs Group Investment Technology Group 81,800 a State Street Travelers Health Care17.2% Allergan Amgen 76,975 a AstraZeneca, ADR 43,050 b Becton Dickinson & Co. Biogen Idec 38,500 a Genzyme 66,075 a Gilead Sciences 61,400 a Humana 42,900 a Johnson & Johnson Kinetic Concepts 45,800 a,b Millipore 23,500 a Novartis, ADR 23,150 b WellPoint 77,950 a Industrial9.9% 3M Brink's Donaldson Dun & Bradstreet Emerson Electric Equifax 39,050 b Fluor Ryder System United Technologies Materials3.1% Alcoa MeadWestvaco Schnitzer Steel Industries, Cl. A Worthington Industries Technology30.1% Accenture, Cl. A Apple 35,550 a Avnet 45,475 a CA Cisco Systems 154,675 a EMC 172,525 a Google, Cl. A 9,150 a Intel International Business Machines Microsoft National Semiconductor Oracle QUALCOMM Sybase 44,975 a Symantec 79,000 a Texas Instruments Western Union Utilities1.9% FPL Group Sempra Energy WGL Holdings Total Common Stocks (cost $206,907,601) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $274,000) 274,000 c Investment of Cash Collateral for Securities Loaned4.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $11,047,354) 11,047,354 c Total Investments (cost $218,228,955) 104.7% Liabilities, Less Cash and Receivables (4.7%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $10,684,544 and the total market value of the collateral held by the fund is $11,047,354. c Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $218,228,955. Net unrealized appreciation on investments was $25,661,705 of which $33,923,449 related to appreciated investment securities and $8,261,744 related to depreciated investment securities. 100-299-99 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 218,810,441 - - Equity Securities - Foreign+ 13,758,865 - - Mutual Funds 11,321,354 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
